Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J., on speedy trial motion and at suppression hearing; John Perone, J., at jury trial and sentence), rendered February 27, 1997, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 5 to 10 years, and otherwise affirmed.
Defendant’s suppression motion was properly denied. The only rational inference that can be drawn from the hearing evidence is that the members of the field team who initially detained defendant did so in response to the radio transmission of the undercover officer (see, People v Gonzalez, 91 NY2d 909).
Defendant’s speedy trial motion was properly denied. The periods from June 7, 1996 to June 21, 1996 and from July 11, 1996 to August 7, 1996 were correctly excluded since the record establishes that the People were actually ready on both June 7, 1996 and July 11, 1996 to conduct the hearing in the afternoon, and it was the court on each occasion that chose to adjourn the matter to dates suggested by defense counsel (see, People v Wilson, 86 NY2d 753). Defendant’s remaining contentions concerning the speedy trial issue are unpreserved and we decline to review them in the interest of justice.
We find the sentence excessive to the extent indicated. *399Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.